TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00366-CV


                                Madeleine Connor, Appellant

                                              v.

Eric Castro, Nancy Naeve, Gary Sertich, Leah Stewart, and Chuck McCormick, Appellees


               FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-15-003714, THE HONORABLE WILLIAM C. KIRKENDALL, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Madeleine Connor has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed on Appellant’s Motion

Filed: September 25, 2020